Case 2:17-cv-10341-PDB-MKM ECF No. 84 filed 03/07/19   PageID.3171      Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 CURTIS ETHERTON and
 CHAD FULLER,
                                        Case No. 17-cv-10341
                         Plaintiffs,
                                        Paul D. Borman
 v.                                     United States District Judge

 SERVICE FIRST LOGISTICS, INC.,
 ROYCE NEUBAUER, and
 JULIE JONES

                      Defendants.
 ______________________________/


                                 JUDGMENT

 For the reasons stated in an Opinion and Order entered this same day, it is

 ORDERED AND ADJUDGED that Defendants’ Motion for Summary Judgment is

 GRANTED, Plaintiffs’ Motion for Partial Summary Judgment is DENIED, and

 Plaintiffs’ Complaint is DISMISSED WITH PREJUDICE.



 IT IS SO ORDERED.


 Dated: March 7, 2019                    s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge




                                         1
